Citation Nr: 0215417	
Decision Date: 10/31/02    Archive Date: 11/06/02	

DOCKET NO.  95-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDING OF FACT

The veteran does not currently have PTSD that is related to 
his active service.


CONCLUSION OF LAW

PTSD was not incurred during the veteran's active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statement of 
the case informing them of the governing legal criteria, 
including the VCAA and responsibility regarding the VA and 
the veteran in procuring evidence, the evidence necessary to 
substantiate the veteran's claim, the evidence considered, 
and the reasons for the denial of the veteran's claim.  In 
essence the matter of "which information and evidence, if any 
that the claimant is to provide to VA and which information 
and evidence, if any, that VA will attempt to obtain on 
behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  Treatment 
records relating to the veteran's VA and private medical care 
have been obtained and the veteran has been afforded multiple 
VA examinations.  The veteran's service medical records and a 
VA medical opinion have also been obtained, as well as 
information from the US Armed Services Center for Research of 
Unit Records.  There is no indication that any additional 
relevant treatment records exist.  Therefore, it is concluded 
that the VA has complied with the VCAA and the Board may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the incurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran's service medical records reflect no complaint, 
finding or treatment for any psychiatric disability.  The 
report of his February 1969 service separation examination 
reflects that he was psychiatrically normal.

The only competent medical evidence of record that offers a 
clear diagnosis of PTSD is an April 1994 VA hospital 
discharge summary.  This hospital discharge summary reflects 
diagnoses of major depression, generalized anxiety features, 
and post-traumatic stress disorder.  However, in the history 
of present illness section, the discharge summary notes that 
the veteran has an anxiety disorder with PTSD and generalized 
anxiety features.  This evidence will be accorded small to 
medium probative weight because while the discharge diagnoses 
unequivocally indicates PTSD, the summary reflects that the 
veteran has an anxiety disorder with PTSD and generalized 
anxiety features.  Further reason for assigning small to 
medium probative weight to this evidence is that the veteran 
was not hospitalized for the purpose of treatment of PTSD, 
but was hospitalized because he was experiencing increasing 
depression and he underwent electroshock therapy.  

Competent medical evidence consistently indicates that the 
veteran experiences elements and symptoms of PTSD, but also 
consistently indicates that the veteran does not have PTSD.  
For example, private hospital and outpatient records, dated 
in October and November 1989, reflect a diagnosis of major 
depression.  In December 1990 a private outpatient record 
indicates a diagnosis of major depression and rule out 
chronic PTSD.  This record indicates that a full range of 
PTSD symptoms was not revealed.  A July 1992 VA hospital 
discharge summary indicates a diagnosis of dysthymic disorder 
and anxiety disorder with elements of PTSD.  Private 
treatment records, dated in January and March 1991, indicate 
that the veteran had PTSD symptoms.  All of this evidence 
will be accorded medium probative weight because it reflects 
ongoing treatment of the veteran, but does not indicate that 
the health care providers had full access to all of the 
veteran's medical records.

The report of a March 1995 VA examination reflects that the 
veteran had some PTSD symptoms, but not the full criteria.  
This report reflects that the examiner contacted the health 
care providers who saw the veteran at his most recent VA 
hospitalization and these individuals indicated that the 
veteran did not have PTSD.  The March 1995 examiner concurred 
that the veteran did not have PTSD and the diagnosis was 
indicated to be major depression.  This examination will be 
accorded large probative weight because the provider not only 
interviewed the veteran, but was familiar with the veteran's 
history and made inquiry of prior health care providers 
concerning the veteran's mental health status.  

An April 1995 letter from a Vet Center employee indicates 
that the veteran appears to have symptoms of clusters 
indicative of PTSD.  This record will be accorded medium 
probative weight because it reflects ongoing care of the 
veteran, but does not indicate that the provider had access 
to the veteran's medical records.  

An April 1995 VA treatment record indicates that the veteran 
had a history of PTSD and has symptoms of PTSD, but the 
health care provider did not have records and believed that 
there was a prior confirmation of PTSD.  This record will be 
accorded small probative weight because the examiner did not 
have access to the veteran's records and because the record 
does not indicate that a diagnosis of PTSD had been 
confirmed.  

A September 1998 opinion from a VA health care provider will 
be accorded large probative weight because it reflects that 
the health care provider had access to the veteran's medical 
records and it provides a well analyzed and reasoned basis 
for its conclusion that the veteran does not have PTSD.

A February 2001 VA treatment record indicates an impression 
of PTSD, but this impression is based upon history and does 
not indicate that the provider of the impression had access 
to the veteran's complete record.  This record will be 
accorded small probative weight because the health care 
provider did not have access to the complete medical record 
and because it does not indicate that an independent 
diagnosis of PTSD was arrived at.  

The report of a September 2001 VA examination indicates that 
the veteran has some symptoms of PTSD.  It reflects that the 
examiner had access to the veteran's complete record.  It 
concludes that the veteran has major depression and anxiety 
disorder.  It indicates that the veteran does not meet the 
full criteria for a diagnosis of PTSD.  This examination 
report will be accorded very large probative weight because 
it reflects that the examiner personally evaluated the 
veteran as well as having access to the veteran's medical 
records, including reports that had previously provided 
insight for reasoning in evaluating the veteran's psychiatric 
disability.  

On the basis of the above analysis there is competent medical 
evidence that has been accorded small and small to medium 
probative weight that indicates that the veteran has PTSD.  
There is competent medical evidence that has been accorded 
medium, large and very large probative weight that indicates 
that the veteran has symptoms of PTSD.  There is substantial 
competent medical evidence that has been accorded large and 
very large probative weight that indicates that, while the 
veteran has symptoms of PTSD, he does not currently have PTSD 
because he does not meet the full criteria for that 
diagnosis.  In weighing the various probative weights 
assigned to the evidence, a preponderance of the evidence 
supports a finding that while the veteran has symptoms of 
PTSD, a preponderance of the evidence is against a finding 
that he currently meets the full criteria for PTSD and is, 
thus, against a finding that he currently has PTSD.  

The Board notes that substantive changes were made by 
regulatory amendments, effective November 7, 1996, to the 
schedular criteria for evaluating psychiatric disorders, as 
defined in 38 C.F.R. §§ 4.125-4.132 (1999).  See 61 Fed. Reg. 
52,695-52,702 (1996).  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the claimant applies, absent Congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  In Cohen v. Brown, 10 Vet. App. 128, 
139 (1997), it was held that the regulatory changes 
referenced above adopted the criteria contained in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition, (DSM-IV) of the American Psychiatric Association, 
for the diagnosis of PTSD.  These criteria subjectively 
looked to the susceptibility of the individual to the claimed 
(and verified) stressors necessary to support a diagnosis of 
PTSD.  This constitutes a liberalization of the prior DSM-
III-R standards requiring an "event that is outside the range 
of usual human experience and that would be markedly 
distressing to almost anyone."  Cohen, at 140-144, citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); 38 C.F.R. 
§§ 4.125, 4.126; DSM, 3rd Edition, revised 1987 (DSM-III-R).  
No supplemental statement of the case or other communication 
from the RO has notified the veteran or his representative of 
these regulatory amendments.  

Before entering an order denying the veteran's PTSD claim, 
therefore, the Board must determine whether rendering a 
decision prior to consideration of the changed regulations by 
the RO would prejudice the veteran in the course of this 
appeal.  See Bernard.  In doing so, it must apply the binding 
precedent opinion of VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992); 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 19.5 
(2002).  That opinion observes whether the Board is required 
to remand a case "to cure a deficiency in the statement of 
the case 'depends' on the circumstances of the individual 
case."  VAOPGCPREC 16-92, para. 19.  If the Board can fairly 
conclude that the veteran has not been prejudiced by omission 
from the supplemental statement of the case of a pertinent 
regulatory citation, it may properly render a decision.  
Bernard at 394, citing VAOPGCPREC 16-92; 38 U.S.C.A. 
§ 7261(b) (West 1991); Thompson v. Derwinski, 1 Vet. App. 251 
(1991).

Because the Board's decision to deny service connection for 
PTSD is based upon the veteran not currently having PTSD, 
without regard to the sufficiency of any stressor, it would 
not be changed by application of the DSM-IV criteria.  
Accordingly, the Board finds that its rendering of a decision 
on this issue will not prejudice the veteran, and there is no 
requirement to remand this case to the RO for additional 
consideration.  


ORDER

Service connection for PTSD is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

